Citation Nr: 0308949	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  98-17 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from February 1955 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1. All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. Service connection is in effect for right hip traumatic 
arthritis, arthrodesis, evaluated as 70 percent disabling; 
and myositis of the lumbar paravertebral, dorsolumbar 
scoliosis, disc disease, evaluated as 40 percent disabling.

3. The veteran is not blind or a patient in a nursing home 
and his service-connected disabilities do not render him so 
helpless as to be unable to care for himself, protect himself 
from the hazards incident to his environment or attend to the 
needs of nature, nor does it prevent him from leaving his 
home.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or upon housebound status have not been met. 38 
U.S.C.A. §§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim, by means of the discussions in the 
November 1998 statement of the case and the September 2002 
supplemental statement of the case, which specifically 
addressed the contents of the VCAA in the context of the 
veteran's claim.  The RO explained its decision, and invited 
the veteran to identify records that could be obtained to 
support his claim.  Under these circumstances, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the September 2002 supplemental 
statement of the case, the RO asked the veteran to identify 
records relevant to his claim.  The September 2002 
supplemental statement of the case explicitly set out the 
various provisions of the VCAA.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c), (d)).  

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim in 
September 2002. As noted, the record reflects that the 
veteran has been notified of the law and regulations 
governing entitlement to special monthly compensation based 
on the need for aid and attendance or housebound status. The 
RO has also advised the veteran as to the evidence considered 
and the reasons for its determinations. In addition the RO 
has afforded the veteran appropriate examinations. Neither 
the veteran nor his appointed representative has identified 
any outstanding evidence or information that could be 
obtained to substantiate the claim. The Board is also unaware 
of any such outstanding evidence or information. Accordingly, 
the Board finds that the facts pertinent to this claim have 
been properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.


II.  Analysis

The veteran argues that special monthly compensation is 
warranted. He argues that his ability to care for himself or 
to leave his house without the assistance of another person 
is compromised as a result of his service-connected 
disorders. 

An award of special monthly compensation based on housebound 
status requires either that the veteran have additional 
service-connected disability or disabilities independently 
rated at 60 percent, separate and distinct from the 100 
percent service-connected disability and involving a 
different part of the body, or that he be permanently 
housebound by reason of the service-connected disability or 
disabilities. A veteran will be considered housebound where 
the evidence shows that, as a direct result of his service-
connected disability or disabilities, he is substantially 
confined to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(i).

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life. 38 
C.F.R. §§ 3.350, 3.351. At the outset, the Board notes that 
the veteran is not blind or a patient in a nursing home and 
it has not been otherwise contended.  None of his service-
connected disabilities are individually rated as 100 percent 
disabling.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others. In making such determinations, consideration is given 
to such conditions as: Inability of claimant to dress or 
undress himself/herself or to keep himself/herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability of claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. The particular personal functions that the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole. It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there is a constant need. 38 C.F.R. § 3.352(a).

With the above criteria in mind, the relevant facts will be 
summarized. The Board first notes that the veteran service-
connected disabilities include:  right hip traumatic 
arthritis, arthrodesis, evaluated as 70 percent disabling; 
and myositis of the lumbar paaravertebral, dorsolumbar 
scoliosis, disc disease, evaluated as 40 percent disabling. 
In addition, the evidence demonstrates that the service-
connected disabilities have not rendered him housebound or in 
need of the regular aid and attendance of another person.

The VA and non-VA outpatient records (to include Social 
Security (SSA) records), mostly note the veteran to be fully 
oriented, to show good judgment and understanding as to his 
physical situation, and to be competent to handle his 
finances. Although medical care providers recognize a measure 
of impairment in daily functioning due to service-connected 
disorders, the veteran was found able to maintain his ability 
to function independently in his activities of daily living. 
In fact, medical documentation, to include the veteran's own 
statements made in connection with examinations, show him to 
spend most of the day alone without incident. He is reported 
to be able to make simple meals for himself and to dress 
himself with the aid of his wife, and attend to the wants of 
nature. There is no medical evidence that he is starving 
himself or otherwise experiencing negative effects of his 
eating habits.

Significantly, multiple VA examiners have considered the 
veteran's medical history. After specifically considering 
such history, the VA November 1997 and July 1999 VA examiners 
deemed the veteran capable of maintaining his personal 
hygiene and other activities of daily living. Moreover, the 
examiners found that the veteran was able to fix his own 
meals.  He required assistance from his wife in order to 
bathe and dress himself. He remained fully oriented, and, 
despite noting some impairment in daily functioning, the 
examiners did not opine that the veteran required the aid and 
attendance of another person on a regular basis other than 
some assistance from his wife. 

According to a November 1997 VA aid and attendance 
examination report, the examiner noted the veteran's medical 
history.  The veteran was involved in a motor vehicle 
accident.  He required two Canadian crutches in order to 
walk.  The veteran was reportedly able to carry out 
activities of daily living by himself, except for getting 
dressed, undressed, and bathing.  The activities in which he 
needed his wife's assistance was to lather his back with soap 
because of right upper extremity weakness and difficulty in 
moving his forearm to the back; he needed help to dry his 
body and get dressed, as he claimed to be unable to bend 
forward to dress for which he required assistance.  The 
veteran utilized a high level commode. In a typical day, the 
veteran described rising at 7:30 a.m.  He would walk to the 
bathroom to wash his face, replace his artificial dentures 
and shave.  The veteran shaved every other day.  After 
dressing, with his wife's help, he would have breakfast at 
the table served by himself.  After breakfast, he would sit 
at the balcony to watch people for the rest of the morning.  
He would have lunch at mid-day.  He would watch television 
after lunch, and nap at about 2 p.m.  He would bathe every 
day at 5 p.m.  After bathing, he would watch television and 
talk to his wife.  He would have dinner at 6 p.m., watch 
television, and go to bed at 9:30 p.m.

Physical examination revealed that the veteran was able to 
eat by himself, shave and attend to the needs of nature by 
himself.  He required assistance from his wife to bathe and 
dress.  The veteran was able to walk with the aid of two 
Canadian crutches.  His right leg was shorter than the left.  
He exhibited no movements in the right hip joint, which was 
fused and only moved his right lower extremity knee and foot.  
The veteran's lumbosacral spine appeared to tilt to the 
right, but without significant deformities.  The veteran was 
able to ambulate without assistance of another person, but 
for only short distances with the aid of his two Canadian 
crutches, ranging from 100 to 200 feet.  Although, the 
veteran could leave his home whenever necessary to attend to 
medical appointments and to purchase clothes and groceries, 
his wife had to accompany him in case he fell.  The examiner 
diagnosed the veteran with status post operatory, right hip 
arthrodesis.

VA examined the veteran again in July 1999.  The veteran 
traveled to the examination in a public bus and was 
accompanied by his wife.  Physical examination revealed that 
the veteran was alert, oriented, and coherent.  He sat in a 
wheelchair.  The veteran was erect with difficulty.  The 
examiner commented that the veteran required company and 
assistance from his wife.  The veteran's state of nutrition 
was satisfactory and he was not bedridden.  The examiner 
determined that the veteran was competent to manage his 
benefit payments.  Although he sat in a wheelchair, the 
veteran moved around the house using a walker or Canadian 
crutches.  He required help dressing and undressing.  During 
a typical day, the veteran would watch television, have 
bedrest all day, and on occasion take car of flowers and 
plants in the house.  The veteran had mild residuals of right 
hemiparesis, satisfactory movement of the left hand.  The 
veteran propelled himself in his wheelchair.  The veteran was 
status post right hip fusion, degenerative joint disease, 
osteoarthritis of the lower extremity joint with mild 
residuals of mild hemiparesis, status post cerebrovascular 
accident.  The veteran had marked limitation in motion due to 
weakness of extremities and right hip was ankylosed secondary 
to cervical correction for previous fracture of the right 
femoral neck and there was an orthopedic screw in the right 
supra-acetabular region for correction of supra-acetabular 
fracture.  The examiner diagnosed status post right hip 
fusion, and lumbar fibromyositis with chronic low back pain 
with discogenic disc disease.  

The Social Security Administration (SSA) records reveal that 
the veteran is receiving disability benefits.  The SSA 
records do not show that the veteran is housebound or in need 
of aid and assistance based on VA's rating criteria discussed 
above.  The remaining outpatient medical records do not show 
findings that the veteran is bedridden or housebound.

The Board finds the November 1997 and July 1999 examination 
reports the most probative medical evidence of record. The 
opinions contained therein are based upon review of the 
veteran's longitudinal history. The noted examination 
findings are consistent with those shown in the outpatient 
reports and other medical records. The examiners did not 
conclude that the veteran required aid and attendance on a 
regular basis.

The competent medical evidence is consistent in showing the 
veteran capable of functioning independently.  While the 
veteran required assistance from his wife for dressing and 
bathing, he could adequately take care of himself and ensure 
that the daily necessities were taken care of, and also 
showing him able to leave the home, although his wife would 
accompany him in case he fell. As the evidence does not show 
him to be substantially confined to his dwelling or so 
helpless or bedridden that he requires the assistance of 
another person for the activities of daily living, special 
monthly compensation based on housebound status or the need 
for aid and attendance is not warranted.

Applying the pertinent criteria to the facts summarized 
above, the weight of the evidence clearly does not indicate 
that the veteran regularly needs the assistance of other 
persons with such things as feeding himself.  The veteran 
used a wheelchair to maneuver, although he could walk around 
the house with the use of Canadian crutches.  The weight of 
the evidence also does not indicate that the veteran needs 
the assistance of another person to protect him from any 
"hazards or dangers incident to his daily environment," as 
the veteran is able to leave his home, although he did not do 
so without his wife, as he was afraid of falling. Thus, as 
the Board finds the "negative" objective clinical evidence 
contained in the report from the November 1997 and July 1999 
VA examinations discussed above to be of greater probative 
value than the "positive" evidence, which is limited to the 
unsupported assertions of the veteran, the Board must deny 
the veteran's claim for special monthly compensation based on 
the need for regular aid and attendance of another person. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Francisco, 7 
Vet. App. at 55; Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).


ORDER

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance of another person or upon 
housebound status is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

